MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                                         FILED
court except for the purpose of establishing                                 Oct 10 2018, 10:18 am
the defense of res judicata, collateral
                                                                                  CLERK
estoppel, or the law of the case.                                             Indiana Supreme Court
                                                                                 Court of Appeals
                                                                                   and Tax Court




APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Joseph Miller                                            Curtis T. Hill, Jr.
Bunker Hill, Indiana                                     Attorney General of Indiana

                                                         Jesse R. Drum
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Joseph Miller,                                           October 10, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-232
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Sheila A. Carlisle,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         49G03-1502-F5-6841



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-232 | October 10, 2018                       Page 1 of 4
                                          Case Summary
[1]   Joseph Miller raised a collateral challenge to his sentence by filing an Indiana

      Trial Rule 60(B) motion for relief from judgment. He appeals from the denial

      of this motion. Because the Supreme Court has established that a criminal

      defendant may not collaterally challenge his sentence through a Trial Rule

      60(B) motion, we affirm.



                            Facts and Procedural History
[2]   On June 16, 2015, Miller pled guilty under cause number 49G03-1502-F5-6841

      (“Cause No. F5-6841”) to Level 5 felony robbery and was sentenced to three

      years, with one year executed in the Department of Correction (“DOC”) and

      two years in community corrections. The State subsequently alleged that Miller

      had violated the terms of his community-corrections placement by committing

      a new crime. Following a March 23, 2016 hearing, the trial court took the

      violation under advisement pending disposition of the new charge.


[3]   Miller was sentenced on April 18, 2016, under Cause Number 49G24-1602-F6-

      6681 (“Cause No. F6-6681”), to approximately two years in the DOC after

      pleading guilty to Level 6 felony failure to return to lawful detention. On May

      4, 2016, under Cause No. F5-6841, the trial court revoked Miller’s community-

      corrections placement and ordered him to serve the remaining 518 days of his

      sentence in the DOC. The trial court further ordered that Miller’s sentence

      should run consecutively to his sentence in Cause No. F6-6681. On December


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-232 | October 10, 2018   Page 2 of 4
      21, 2017, Miller filed a Trial Rule 60(B) motion for relief from the trial court’s

      judgment. Later that day, the trial court denied Miller’s motion.



                                 Discussion and Decision
[4]   In filing his Trial Rule 60(B) motion, Miller challenged the order in which the

      DOC credited him as serving his consecutive sentences in Cause Nos. F5-6841

      and F6-6681. The trial court denied Miller’s motion. Miller contends on

      appeal that the trial court erred by doing so. We disagree.


[5]   In Van Meter v. State, 650 N.E.2d 1138, 1138 (Ind. 1995), the Indiana Supreme

      Court held that a defendant may not collaterally attack his criminal convictions

      or sentence through a Trial Rule 60(B) motion, rather than employing the

      established procedures for post-conviction relief. The Court explained that

      “[g]enerally, our Trial Rules govern procedure and practice in civil cases only.”

      Id. (internal citation omitted). “We established the special procedures set out in

      the Indiana Post-Conviction Rules to facilitate review of criminal convictions

      and sentences.” Id. “Criminal defendants may not circumvent these

      procedures by seeking remedies under the civil law.” Id. (internal citations

      omitted); see also Ind. Post-Conviction Rule 1(b) (providing that the post-

      conviction rules provide the exclusive method to raise a collateral challenge to a

      criminal conviction or sentence). The trial court, therefore, did not err by

      denying Miller’s motion.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-232 | October 10, 2018   Page 3 of 4
[6]   Miller also contends that he was denied a fair hearing because the trial court

      was biased against him. “A defendant asserting judicial bias must show that

      the trial judge’s actions and demeanor showed partiality and prejudiced his

      case.” Brown v. State, 746 N.E.2d 63, 71 (Ind. 2001). Miller alleges that the trial

      court “abandoned her position of neutrality, by advocating for the State, when

      the State filed no answer or opposition to [his] motion, and [he] was entitled to

      relief, pursuant to prevailing law.” Appellant’s Br. pp. 15–16. His claim is

      essentially that the trial court demonstrated bias by ruling against him.

      Prejudice, however, “is not derived from judicial rulings.” Garland v. State, 788

      N.E.2d 425, 433 (Ind. 2003). The record does not contain any indication of

      judicial bias, and, considering that the trial court could not grant Miller the

      requested relief, the denial of his motion does not represent an abandonment of

      neutrality or bias against Miller.


[7]   The judgment of the trial court is affirmed.


      Bailey, J, and Mathias, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-232 | October 10, 2018   Page 4 of 4